Name: 2013/377/EU, Euratom: Decision of the European Parliament of 3Ã July 2013 electing the European Ombudsman
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-07-16

 16.7.2013 EN Official Journal of the European Union L 193/17 DECISION OF THE EUROPEAN PARLIAMENT of 3 July 2013 electing the European Ombudsman (2013/377/EU, Euratom) THE EUROPEAN PARLIAMENT, Having regard to the Treaty on the Functioning of the European Union, and in particular the third paragraph of Article 24 and Article 228 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to its Decision 94/262/ECSC, EC, Euratom of 9 March 1994 on the regulations and general conditions governing the performance of the Ombudsmans duties (1), Having regard to Rule 204 of its Rules of Procedure, Having regard to the call for nominations (2), Having regard to its vote of 3 July 2013, HAS DECIDED: to elect Emily OREILLY to exercise the function of European Ombudsman from 1 October 2013 until the end of the parliamentary term. Done at Strasbourg, 3 July 2013. For the European Parliament The President M. SCHULZ (1) OJ L 113, 4.5.1994, p. 15. (2) OJ C 96, 4.4.2013, p. 24.